DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneta et al. (Pub. No.: US 2012/0259479 A1) in view of Iizuka et al. (Pub. No.: US 2019/0135248 A1).
Regarding claim 1, Yoneta teaches a control apparatus of a straddle vehicle (1, FIG. 1), comprising:
a prediction section (prediction components and vehicle stability characteristic determination of the saddle riding vehicle ¶ 11) that determines whether a rider of the straddle vehicle intends to turn the straddle vehicle (turning performance score determined based on  prediction components ¶ 16) and predicts whether turning of the straddle vehicle will occur (¶¶  17-18), based on information related to at least one of a predetermined behavior exhibited by a vehicle body of the straddle vehicle before turning and a predetermined driving operation performed by the rider (“The past and present vehicle stability scores and turning performance scores are accumulated in the database. The characteristic transition calculating unit derives a transition of the rider's control characteristics using the information accumulated in the database. By deriving a transition of the rider's control characteristics using the information of the past, not only the characteristic information of the present, variations in the rider's characteristics from the past to the present can be known.” ¶ 35).
Yoneta is silent to a vehicle control section that provides driving assistance during turning of the straddle vehicle based on a result of the prediction made by the prediction section.  However, in the same field of endeavor, Iizuka teaches a brake control device (i.e., driving assistance) for a motorcycle that incorporates a deceleration threshold value calculation unit which limits a target wheel deceleration (i.e., a prediction section) on the basis of a bank angle estimated by a bank angle calculation unit.  “Thus the behavior of the vehicle body during turning of the motorcycle can be made more stable so as not to cause discomfort to a driver.” (See Abstract). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the rider prediction section as taught by Yoneta to have a vehicle control section that provides driving assistance during turning of the straddle vehicle based on a result of the prediction made by the prediction section as taught by Iizuka to increase vehicle stability minimizing any rider discomfort (See Abstract).  

Regarding claim 2, Yoneta discloses the control apparatus, wherein before turning of the straddle vehicle, the prediction section determines whether the rider intends to turn the straddle vehicle based on information including at least one of a change in bank angle of the vehicle body, a shift in posture of the rider, and a change in rotation angle of the vehicle body in a roll direction (See “roll” graph FIG. 4).

Regarding claim 3, Yoneta discloses the control apparatus, wherein the prediction section determines whether the rider intends to turn the straddle vehicle based on information including a change over time in the amount of the predetermined driving operation performed by the rider (FIGS. 3 and 4 over time).
Regarding claim 4, Yoneta discloses the control apparatus further comprising a skill setting section in which driving skill of the rider is set, wherein the vehicle control section adjusts the driving assistance according to the driving skill set in the skill setting section (¶¶ 7, 53).

Regarding claim 9, Iizuka teaches the control apparatus wherein
the vehicle control section controls the speed of the straddle vehicle based on a value detected by a vehicle speed sensor that detects the speed of the straddle vehicle from a wheel rotational speed (Wheel speed sensors 32, 34; FIG. 2), and
upon increase in bank angle of the vehicle body, the vehicle control section makes a correction by decreasing the detected value of the speed of the straddle vehicle or by increasing a command value of drive power (Decelerates the vehicle via braking based on bank angle and wheel speed, See Abstract and Target wheel deceleration based on Bank angle FIG. 5).  
It would have been obvious to modify Yoneta to the vehicle control section controls the speed of the straddle vehicle based on a value detected by a vehicle speed sensor that detects the speed of the straddle vehicle from a wheel rotational speed and upon increase in bank angle of the vehicle body, the vehicle control section makes a correction by decreasing the detected value of the speed of the straddle vehicle or by increasing a command value of drive power as taught by Iizuka to increase vehicle stability minimizing any rider discomfort (See Abstract).  

Claim 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneta et al. (Pub. No.: US 2012/0259479 A1) in view of Iizuka et al. (Pub. No.: US 2019/0135248 A1) as applied to claim 1 above, and further in view of Kajiyama et al. (Pub. No.: US 2017/0028971 A1).
Regarding claim 5, Kajiyama teaches the control apparatus, further comprising a target detection section that detects a target object located ahead of the straddle vehicle, wherein
the vehicle control section provides the driving assistance (braking of front and rear brakes, See Abstract) based on the turning predicted by the prediction section and a result of the detection made by the target detection section (“The ECU 12 determines whether or not there is an obstacle in front of the vehicle on the basis of a state of transmission and reception of millimeter waves in the radar device…” ¶ 37).
 	It would have been obvious to modify the teachings of modified Iizuka to comprise a target detection section that detects a target object located ahead of the straddle vehicle, wherein the vehicle control section provides the driving assistance based on the turning predicted by the prediction section and a result of the detection made by the target detection section as taught by Kajiyama to enhance rider safety by suppressing any unintended disturbance of the attitude of a rider at a time of brake control (¶ 5).  

Regarding claim 6, Modified Iizuka teaches the aspect of decelerating the vehicle based an a bank angle  and the vehicle body turning (See Iizuka Abstract) however is silent to the control apparatus wherein the vehicle control section makes a change in the driving assistance when a signal coming from the target object detection section changes from a state indicating 
 	It would have been obvious to modify the teaches of Yoneta and Iizuka to control the driving assistance when a signal coming from the target object detection section changes from a state indicating detection of the target object to a state indicating nondetection of the target object and it is determined that the straddle vehicle is banked or it is predicted that turning of the straddle vehicle will occur as taught by Kajiyama to enhance rider safety (¶ 5).  

Regarding claim 7, Iizuka discloses the control apparatus, wherein when making a change in the driving assistance, the vehicle control section changes the mode of indication given by an indicator provided for the driving assistance (slip prevention and limit deceleration mode ¶ 15).  Furthermore, Yoneta teaches the aspect of indicating vehicle characteristics to the rider (¶ 53).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneta et al. (Pub. No.: US 2012/0259479 A1) in view of Iizuka et al. (Pub. No.: US 2019/0135248 A1) as applied to claim 1 above, and further in view of Isomoto et al (Pub. No.: US 2018/0273089 A1).
Regarding claim 8, Modified Iizuka teaches the straddle vehicle and controlling speed based on turning (see claim 1 rejection above).  Isomoto teaches the control apparatus further comprising a travel lane recognition section that recognizes a travel lane (¶ 45), wherein the vehicle control section controls the speed of the vehicle based on the turning predicted by the prediction section to prevent the straddle vehicle from straying from the travel lane recognized by the travel lane recognition section (FIG. 2).
 	It would have been obvious to modify the straddle vehicle speed control based on turning as taught by Yoneta and Iizuka to further comprise travel lane recognition section that recognizes a travel lane, wherein the vehicle control section controls the speed of the vehicle based on the turning predicted by the prediction section to prevent the straddle vehicle from straying from the travel lane recognized by the travel lane recognition section as taught by Isomoto in order to flexibly enhance vehicle control and safety (¶ 2).  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663